                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: __________________
                                                               DATE FILED: __3/16/2020___

              -against-
                                                                           20 Cr. 78-1, -2 (AT)
NYSHIEM SPENCER and LAFONE ELEY,
                                                                                 ORDER
                             Defendants.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the substitution of counsel hearings for Nyshiem Spencer and
Lafone Eley, set for March 17 and March 19, 2020, respectively, are ADJOURNED sine die.

       SO ORDERED.

Dated: March 16, 2020
       New York, New York
